Title: From Thomas Jefferson to Samuel Griffin, James Southall, and Robert Anderson, 17 March 1781
From: Jefferson, Thomas
To: Griffin, Samuel,Southall, James,Anderson, Robert



Gentlemen
In Council March 17th. 1781

A number of Horses having been impressed for the use of the army collecting before Portsmouth and having been valued in the ordinary way to such prices as no State could pay nor should any man wish to receive, the General Assembly have come to the resolution now inclosed. The Executive for the Purpose of carrying it into Execution beg the favor of you or any two of you to undertake the valuation of the Horses collected at Williamsburg and a parcel under Colo. Elliott which will be at Burwell’s ferry tomorrow evening impressed under the Powers recited in the resolution and any others of the same description which may be in the neighbourhood of Williamsburg now or hereafter.
It will be necessary that Major Claiborne the Quarter Master [be furnished?] with a distinct Certificate of your valuation for every Owner so far as shall relate to his own Horses, and that you be so good as to return to me a List of the Certificates stating every owners name, the number of his Horses and Sum due. That you may go on sure Ground we think it adviseable that the valuation should be in Tobacco dischargeable in Paper money at the rate fixed by the Grand Jury next preceding paiment. I am, &c.,

T. J.

